705 S.E.2d 748 (2011)
STATE
v.
Robert Wayne STANLEY.
No. 376P02-5.
Supreme Court of North Carolina.
February 3, 2011.
Robert Stanley, Yanceyville, for Stanley, Robert Wayne.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.
Thomas J. Keith, District Attorney, for State.
The following order has been entered on the motion filed on the 6th of December 2010 by Defendant for Petition for Writ of Error Coram Nabis Under the All Writs Act:

*749 "Motion Dismissed by order of the Court in conference, this the 3rd of February 2011."